Exhibit 10.3

BIOTA PHARMACEUTICALS, INC,

NON-PLAN STOCK UNITS AGREEMENT

Biota Pharmaceuticals, Inc., a Delaware company (the “Company”) has granted to
the Participant named in the Notice of Grant of Non-Plan Stock Units (the “Grant
Notice”) to which this Non-Plan Stock Units Agreement (the “Agreement”) is
attached an Award consisting of Stock Units (the “Units”) subject to the terms
and conditions set forth in the Grant Notice and this Agreement. This Award is
being granted as an inducement to the hiring of the Participant and has not been
granted pursuant to the Nabi Biopharmaceuticals 2007 Omnibus Equity and
Incentive Plan (the “Plan”). However, as set forth below, unless otherwise
defined herein, capitalized terms shall have the meaning set forth in the Plan.
In addition, certain provisions set forth in the Plan shall govern the terms,
administration, and interpretation of this Award (collectively, the defined
terms and provisions are referred to as the “Applicable Plan Provisions”). By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Applicable Plan Provisions and a prospectus for this
Agreement prepared in connection with the registration with the Securities and
Exchange Commission of the Stock issuable pursuant to the Award (the
“Prospectus”), and (b) accepts the Award subject to all of the terms and
conditions of the Grant Notice and this Agreement.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Grant Notice or the Plan. In addition, the
following terms shall have the meanings described below:

(a) “Service” means service in the capacity of an employee or consultant for the
Company or any Subsidiary or as a member of the Board.

(b) “Subsidiary” has the meaning set forth in Section 424 of the Code.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. APPLICABLE PLAN PROVISIONS.

For purposes of this Award, the following Sections of the Plan, as in effect on
the Date of Grant, are hereby incorporated by reference: Sections 2, 3, 4, 10,
16, 17 and 18 (other than Sections 18(c) and 18(d)).



--------------------------------------------------------------------------------

3. ADMINISTRATION.

All questions of interpretation concerning the Grant Notice, this Agreement and
the Applicable Plan Provisions shall be determined by the Committee or its
designee.

4. THE AWARD.

4.1 Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the Number of Stock Units set forth in the
Grant Notice, subject to adjustment as provided in Section 9. Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Common Stock for each Vested Unit.

4.2 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Stock issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company or any of its Subsidiaries.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered having a value not less than the par value of the Stock issued upon
settlement of the Units.

5. VESTING OF UNITS.

The Units shall vest and become Vested Units as provided in the Grant Notice.
Notwithstanding the foregoing, to the extent the Company terminates the
Participant’s Service without “Cause” (as defined in the employment agreement
between the Company and the Participant, dated November 12, 2012), or the
Participant terminates his Service for “Good Reason” (as defined in the
employment agreement between the Company and the Participant dated November 12,
2012), then the Participant’s vesting, as determined pursuant to the Grant
Notice, shall be made by increasing the amount of the Participant’s Service by
eighteen (18) months.

6. COMPANY REACQUISITION RIGHT.

6.1 Grant of Company Reacquisition Right. Except to the extent otherwise
provided in Sections 5 and 9 herein, or in an employment or other service
agreement between the Company (or any Subsidiary) and the Participant, in the
event that the Participant’s Service terminates for any reason, the Participant
shall forfeit and the Company shall automatically reacquire all Units which are
not, as of the time of such termination, Vested Units (“Unvested Units”), and
the Participant shall not be entitled to any payment therefor (the “Company
Reacquisition Right”).

6.2 Adjustments Resulting From Changes in Capitalization. Upon the occurrence of
an event described in Section 16(a) of the Plan giving rise to an adjustment
upon a change in the capital structure of the Company as described in
Section 10, any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Stock pursuant to
the Company’s dividend policy) to which the Participant is entitled by reason of
the Participant’s ownership of Unvested Units shall be immediately subject to
the

 

2



--------------------------------------------------------------------------------

Company Reacquisition Right and included in the terms “Units” and “Unvested
Units” for all purposes of the Company Reacquisition Right with the same force
and effect as the Unvested Units immediately prior to such event. For purposes
of determining the number of Vested Units following an event described in
Section 16(a) of the Plan, credited service shall include all service with the
Company and its Subsidiaries at the time the service is rendered.

7. SETTLEMENT OF THE AWARD.

7.1 Issuance of Stock. Subject to the provisions of Section 7.3 below, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Common Stock. Stock
issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to
Section 7.3, Section 8 or the Company’s insider trading compliance policy.

7.2 Beneficial Ownership of Stock; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with the broker designated by the Company with which
the Participant has an account, any or all Stock acquired by the Participant
pursuant to the settlement of the Award. Except as provided by the preceding
sentence, a certificate for the Stock as to which the Award is settled shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

7.3 Restrictions on Grant of the Award and Issuance of Stock. The grant of the
Award and issuance of Stock upon settlement of the Award shall be subject to
compliance with all applicable requirements of federal, state or foreign law
with respect to such securities. Stock may not be issued hereunder if the
issuance of such Stock would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Stock subject to the Award shall relieve
the Company of any liability in respect of the failure to issue such Stock as to
which such requisite authority shall not have been obtained. As a condition to
the settlement of the Award, the Company may require the Participant to satisfy
any qualifications that may be necessary or appropriate, to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect thereto as may be requested by the Company.

7.4 Fractional Shares of Common Stock. The Company shall not be required to
issue fractional shares of Common Stock upon the settlement of the Award. Any
fractional share resulting from a settlement of an Award shall be rounded down
to the nearest whole number.

8. TAX WITHHOLDING.

8.1 In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company or any Subsidiary, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign

 

3



--------------------------------------------------------------------------------

tax (including any social insurance) withholding obligations of the Company and
its Subsidiaries, if any, which arise in connection with the Award, the vesting
of Units or the issuance of Stock in settlement thereof. The Company shall have
no obligation to deliver Stock until such tax withholding obligations have been
satisfied by the Participant.

8.2 Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s insider trading compliance
policy, the Company may permit the Participant to satisfy the tax withholding
obligations in accordance with procedures established by the Company providing
for either (a) delivery by the Participant to the Company or a broker approved
by the Company of properly executed instructions, in a form approved by the
Company, providing for the assignment to the Company of the proceeds of a sale
with respect to some or all of the Stocks being acquired upon settlement of
Units, or (b) payment by check, cash, bank order or other method approved in
advance by the Company.

8.3 Withholding in Shares of Common Stock. The Company will, subject to a timely
election by the Participant, permit the Participant to satisfy all or any
portion of the tax withholding obligations by deducting from the Stock otherwise
deliverable to the Participant in settlement of the Award a number of whole
shares of Common Stock having a Fair Market Value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates. For this purpose, “Fair Market Value” shall
have the meaning set forth in the Plan, which, provided the Stock is traded on
NASDAQ or another national stock exchange, will be the per share closing price
of the stock on the vesting date (or if there was no reported closing price on
such date, on the last preceding date on which the closing price on such
exchange was quoted.

8.4 Default Withholding Provision. Except as otherwise provided by the Company,
if the Participant does not deliver to the Company at least three (3) days prior
to a Settlement Date a written notice of Participant’s election to satisfy by
cash, check, or other manner agreeable to the Company, all federal, state, local
or foreign tax withholding obligations related to the settlement of the Award,
Participant and the Company agree that the Company shall retain that number of
the shares of Common Stock, based on the Fair Market Value of the Company’s
Stock on such Settlement Date, with an aggregate value equal to the amount of
all federal, state, local or foreign tax withholding obligations that the
Participant would incur as a result of the settlement of such Stock determined
by the applicable minimum statutory withholding rates.

9. EFFECT OF CHANGE IN CONTROL.

In the event of a Change in Control, as defined in the employment agreement
between the Company and Participant, dated November 12, 2012 or the termination
of Participant by the Company within three (3) months prior to such a Change in
Control, to the extent permitted by Section 409A of the Code, such Units shall
vest and be settled immediately prior to, but contingent upon,, the consummation
of the Change in Control. Notwithstanding the foregoing, to the extent the Units
constitute “deferred compensation” subject to Section 409A of the Code, then the
vesting of such Units shall not result in their settlement unless the Change in
Control event also constitutes a distributable event under Section 409A of the
Code. To the

 

4



--------------------------------------------------------------------------------

extent that a Change in Control does not constitute a distributable event under
Section 409A of the Code, then such Units shall vest in full, but shall be
settled on the earlier of (i) the Settlement Date such Units would otherwise
have applied to the Participant; and (ii) the Participant’s Separation from
Service.

10. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the capitalization of the Company described in Section 16(a) of
the Plan, effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of the Company’s Common Stock, appropriate and
proportionate adjustments shall be made in the number of Units subject to the
Award and/or the number and kind of Stock to be issued in settlement of the
Award, in order to prevent dilution or enlargement of the Participant’s rights
under the Award. For purposes of the foregoing, conversion of any convertible
securities of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any and all new, substituted or additional
securities or other property to which the Participant is entitled by reason of
the grant of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

11. RIGHTS AS A STOCKHOLDER OR EMPLOYEE.

The Participant shall have no rights as a stockholder with respect to any Stock
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Stock (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 10. If the Participant is an employee of the Company or any
Subsidiary, the Participant understands and acknowledges that, except as
otherwise provided in a separate, written employment agreement between the
Company (or any Subsidiary) and the Participant, the Participant’s employment is
“at will” and is for no specified term. Nothing in this Agreement shall confer
upon the Participant any right to continue in the Service of the Company or any
Subsidiary or interfere in any way with any right to terminate the Participant’s
Service at any time.

12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Stock issued pursuant to

 

5



--------------------------------------------------------------------------------

this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing Stock acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.

13. COMPLIANCE WITH SECTION 409A OF THE CODE.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in the Awards being
treated as deferred compensation subject to Section 409A of the Code shall
comply in all respects with the applicable requirements of Section 409A of the
Code (including applicable regulations or other administrative guidance
thereunder, as determined by the Committee in good faith) to avoid the
unfavorable tax consequences provided therein for non-compliance. In connection
with effecting such compliance with Section 409A of the Code, the following
shall apply:

13.1 Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service shall
be paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.

13.2 Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits which
constitute a “deferral of compensation” within the meaning of Section 409A
Regulations in any manner which would not be in compliance with the Section 409A
Regulations.

13.3 Amendments to Comply with Section 409A; Indemnification. Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.

13.4 Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A of the Code to the Award, and the Company does
not represent or warrant that this Agreement will avoid adverse tax consequences
to the Participant, including as a result of

 

6



--------------------------------------------------------------------------------

the application of Section 409A of the Code to the Award. The Participant hereby
acknowledges that he or she has been advised to seek the advice of his or her
own independent tax advisor prior to entering into this Agreement and is not
relying upon any representations of the Company or any of its agents as to the
effect of or the advisability of entering into this Agreement. The Participant
hereby releases and holds harmless the Company, its directors, officers and
stockholders from any and all claims that may arise from or relate to any tax
liability, penalties, interest, costs, fees or other liability incurred by the
Participant in connection with the Award, including as a result of the
application of Section 409A of the Code, except for penalties resulting from the
Company’s failure to withhold applicable income and employment taxes in
accordance with applicable law from compensation paid or provided to
Participant, or as a result of the Company’s negligence or intentional
misconduct.

14. MISCELLANEOUS PROVISIONS.

14.1 Termination or Amendment. The Committee may terminate or amend this
Agreement at any time, provided, however, that no amendment to, or termination
of, this Agreement shall be effective unless in writing, and any amendment or
termination which negatively affects the Participant’s rights or value under
this Agreement will not be effective unless consented to in writing by the
Participant.

14.2 Nontransferability of the Award. Prior to the issuance of Stock on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

14.3 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

14.4 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

14.5 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by the Company or any Subsidiary, or upon deposit
in the U.S. Post Office or foreign postal service, by registered or certified
mail, or with a nationally recognized overnight courier service, with postage
and fees prepaid, addressed to the other party at the address shown below that
party’s signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

7



--------------------------------------------------------------------------------

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Prospectus, and any reports of the Company provided generally to the Company’s
stockholders, may be delivered to the Participant electronically. In addition,
the Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering this Award as the Company may
designate from time to time. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering this Award, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 14.5(a) of this Agreement and consents to the
electronic delivery of the Award as described in Section 14.5(a). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by
contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may revoke consent to the electronic delivery of documents described
in Section 14.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 14.5(a).

14.6 Integrated Agreement. The Grant Notice, this Agreement and the Applicable
Plan Provisions, together with any employment, service or other agreement
between the Participant and the Company or any Subsidiary referring to the
Award, shall constitute the entire understanding and agreement of the
Participant and the Company and its Subsidiaries with respect to the subject
matter contained herein or therein and supersede any prior agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Company and its Subsidiaries with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of the Grant Notice, this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.

14.7 Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

14.8 Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

8